Citation Nr: 1208644	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in the Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill - Active Duty (MGIB-AD)). 


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The appellant had active service from January 1998 to August 2002.  The appellant also had unverified periods of Reserve service from 1989 to 1996.  He has unverified active service in 1997 and from August 2002 to present. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 determination of the Department of Veterans Affairs (VA), Educational Center in the Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in January 2011, when it was remanded for additional development.  The Board remanded the case again in September 2011, after finding that there had not been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The development requested by the Board's September 2011 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted. 

The Board's January 2011 remand requested that the agency of original jurisdiction (AOJ) obtain a copy of the appellant's DD 2366 (MGIB basic enrollment form) and associate it with the claims file to determine whether the appellant declined in writing to participate in the MGIB program.  The Board also requested that the AOJ obtain a copy of the appellant's pay records from his first 12 months of active service and associate it with the claims file. 

The Board's September 2011 remand specified that the agency with access to the appellant's pay records was the Defense Finance and Accounting Service (DFAS), not the Department of Defense (DoD).  The September 2011 remand also requested that the RO contact the appropriate agency and obtain a legible copy of the appellant's DD 2366 and associate it with the claims file.  If a better copy of the DD 2366 was not available, the claims folder was to indicate that fact.  The remand also requested that the RO contact the appropriate agency, to include the DFAS, and obtain a copy of the appellant's pay records from his first 12 months of active service, beginning in April 1998, and associate it with the claims file.  If no records were available, the claims folder was to indicate that fact.

In September 2011, the RO received another illegible copy of the Veteran's DD 2366 from the DoD.  However, the RO has not formally determined of record that a better copy of the DD 2366 is not available.  

In October 2011, the RO requested that the DoD provide a copy of the Veteran's pay records for his first 12 months of active duty, beginning in April 1998.  DoD replied later that month that it did not have access to pay records.  A November 2011 supplemental statement of the case (SSOC) reflects that the RO made only a cursory effort to request pay records from the DFAS.  The RO noted that it had been unable to contact DFAS through DFAS's public customer service number.  The RO apparently made no other efforts to contact DFAS, other than to advise the Veteran to try the some phone number with which it had been unsuccessful.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency, and obtain a legible copy of the appellant's DD 2366 and associate it with the claims file.  If a better copy of the DD 2366 is not available, the claims folder must include a formal finding of this fact.

2.  Again attempt to contact the Defense Finance and Accounting Service (DFAS), and obtain a copy of the appellant's pay records from his first 12 months of active service, beginning in January 1998, and associate it with the claims file.  If no records are available, the claims folder must include a formal finding of this fact.

3.  Thereafter, readjudicate the issue on appeal of entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB-AD). If the benefit sought is not granted, issue an SSOC and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


